Case 5:19-cv-00092-ODW-MAA Document 21 Filed 08/18/20 Page 1 of 1 Page ID #:2323



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
   11   ABRAHAM DIONICIO MUNOZ,                  Case No. 5:19-cv-00092-ODW-MAA
   12                       Petitioner,
   13          v.
                                                 JUDGMENT
   14   WARDEN J. ROBERTSON,
   15                       Respondent.
   16
   17         Pursuant to the Order Accepting Report and Recommendation of the United
   18   States Magistrate Judge,
   19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
   20   action is dismissed with prejudice.
   21
   22   DATED: August 18, 2020
   23
   24                                     ____________________________________
                                          OTIS D. WRIGHT, II
   25                                     UNITED STATES DISTRICT JUDGE
   26
   27
   28
